Title: To George Washington from Jonathan Trumbull, Sr., 27 September 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] September 27th 1776

I have your favour of the 23d Instant, and have given the necessary Orders respecting the Governors Browne and Skeene.
The Evacuation of New York, in the Situation You were, appears to me a very Prudent and Necessary Measure, however we could wish the Post had been tenable; the Panic and Flight of our Troops, and Confusion of the retreat I have heard from many Persons with Concern and Anxiety; I flatter myself they will be sensible of the Danger and Dishonour of such Conduct, and avoid it in future, and would consider their spirited and brave Conduct on Monday as a prelude that their future Behaviour will atone for the past.
Can your Excellency spare our Two Gallies from further Continental Service? the Men and their Arms may be used to great Advantage on board our Ship and Brigantine in the Enterprize formerly mentioned to You in which I have the promise of Admiral Hopkins’ Concurrence; your Advice on this Head is wanted, as we are not so well acquainted what alteration your present Situation may make in regard to it. An early Answer will be necessary if the Gallies can be spared, and the intended naval Expedition is yet prudent and practicable. I am, Sir, with great Truth and Esteem your obedient humble servant

Jonth; Trumbull



P.S. if the Gallies cannot be conveniently spared or come, cannot a part of the Men and Arms especially Pistols and Cutlasses?

